DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on February 19, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses angles but it is not clear relative to what axis applicant is referring. The examiner interprets this angle as relative to the longitudinal axis.  Nevertheless, the applicant should include that in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, and 7-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guelzow et al., (US 2005/0058578; hereinafter “Guelzow”).
As to claim 1, Guelzow teaches a system comprising: 
a process tube 3 and a carrier tray 4, wherein the process tube is configured to securely fit in the carrier tray, 
wherein the process tube comprises: 
an annular ledge 13 extending laterally from the process tube, the annular ledge comprising an upper surface, a lower surface, and an outer surface; 
a top ring 16 extending vertically up from the upper surface of the annular ledge and defining an opening to the process tube; 
an annular protrusion 14 extending laterally from the exterior of the process tube, at a location on the process tube below the annular ledge, the protrusion having an apex an upper slope, and a lower slope, wherein the angle (appears perpendicular along the longitudinal axis of the tube) of the upper slope on the protrusion is steeper than the angle of the lower slope on the protrusion (slight downward slant as shown in Fig. 3); 
a neck 12’ between the annular ledge and the protrusion; 
a body 10 below the protrusion; and 
a base 9 defining a bottom of the process tube. 
As to claim 2, Guelzow teaches the carrier tray comprises a shelf 4’ and a base 6, the shelf comprising a plurality of ports 15 through a top of the shelf, and the ports having an interior wall (see Fig. 5). 
Claim 7 is directed to a functional/process limitation that has not received patentable weight in this apparatus claims. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, as shown in Fig. 3 the received tube is securely fit into one of the ports of the carrier tray. 
As to claim 8, Guelzow teaches the lower surface of the annular ledge of the process tube rests on an exterior of the shelf top and the upper slope of the protrusion rests on a bottom edge of the interior wall of the port (see Fig. 3)
As to claim 9, Guelzow teaches a gap exists between the neck of the process tube and the interior wall of the port (see para [0058] et seq.). 
As to claim 10, is directed to a functional/process limitation that has not received patentable weight in this apparatus claims. Nevertheless, it is expected that the gap in Guelzow allows the process tube to tilt within the port of the carrier tray. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Guelzow in view of Clark (US 5,141,718; already of record).
As to claims 3 and 4, Guelzow teaches the holes 2’ can have varying cross-sections in the axial direction (see para [0017]). Guelzow also states the hole 2’ can have a different shape ([0049] et seq.) However, Guelzow does not explicitly disclose the ports are elliptical in shape (i.e., port with a length diameter that is larger than a width diameter).
Clark teaches the wells have a tear-drop shape (elliptical is defined in the claims as each port comprises a length diameter that is larger than a width diameter (see claim 4).  Clark teaches comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. The tear-drop shaped wells 12 comprise a preferred form of the wells of this invention since the well is free of sharp corners where liquid can stagnate, see Fig. 1.  
Accordingly, it would have been obvious to one of ordinary skill in the art to have included in Guelzow the elliptical shape of the ports, like that taught by Clark, for the expected benefit that the elliptical shape of the port allows the tubes with room for the finger to enter the well for easy removal of the tubes.
As to claim 5, Guelzow teaches the protrusion of the process tube has a larger outside diameter than at least the width diameter of the port in the carrier tray (see Fig. 3). 
As to claim 6, Guelzow teaches the neck of the process tube has a smaller outside diameter than the length and width diameters of the port in the carrier tray (see Fig. 3). 
As to claim 11, Clark teaches the process tube further comprises a planar extension 56 extending laterally from the annular ledge, the extension providing a surface on which to mark the process tube.  Note the mark itself is not positively recited in the claims.   The claim merely requires a surface which is capable of receiving a mark.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798